DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-9, 12, 15-19 and  24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gan (US 20170059688, hereinafter “Gan”).
 	Regarding claim 1, Gan discloses, 
 	A network node (Ground Station 106; Fig. 1), comprising: 
“a transceiver (transceiver apparatus 200 in Fig. 2; transceiver 200 can be part of ground station 106, Para. [0026])”; 
“a memory (memory 1010; Fig. 1)”; and 
“a processor communicatively coupled to the transceiver and the memory (a radio frequency receiver apparatus includes an antenna system comprising one or more antennas movable along one direction, a memory for storing instructions, and a processor that reads the instructions from the memory and implements a method of adaptive antenna tracking and beamforming, Para. [0063]) and configured to: determine beam-specific gain adjustments for use with a plurality of wireless communication beams (A module 306 may store look-up tables (LUTs) that contain information about mechanical tracking angles as a function of the link angle at which the antenna beam should be pointing. Using the LUTs, the module 306 may provide a nominal signal for steering the antenna subsystem via a one-dimensional mechanical movement module 312, Paras. [0031]-[0032]), wherein the wireless communication beams have one or more different beamformed spatial orientation parameters (Electrical beamforming is another technique that can be used to change the angle and path gain of an antenna system by using an antenna array and adjusting the gain or phase of each element such that the beam, or the maximum gain direction, of the antenna array points in a desired direction. The angle through which such a beam can be moved to track the transmitter, e.g., the aerial vehicle 102, may be limited to the number of antenna elements in the array, Para. [0022]); and apply the beam-specific gain adjustments to wireless communications with an access terminal (an effective correction of 3 degrees may be obtained by rotating the antenna subsystem by 2 degrees and by rotating the electrical beamforming by an additional 1 degree. The mechanical movement that is obtained may be combined with the output of the module 322 (in combiner 314) to obtain an electrical switch to a subsection array or electrical correction to be applied to electrical beamforming in the relative electrical tracking, beamforming and corrections module 330. The output of the module 330 results in a beamforming (e.g., main aperture direction 326) of an antenna subsystem 328, Paras. [0032]-[0035]).”
Regarding claim 4, Gan discloses,  
“wherein the processor is further configured to apply the beam-specific gain adjustments to a transmission of a beamformed downlink wireless communication signal from the network node to the access terminal (the ground station 106 is able to perform real time communication with the aerial vehicle 102, even when the aerial vehicle is changing its position, e.g., as indicated by its aerial flight path 110. For a communication link, the antennas 108 and 104 may be operating with their respective apertures and certain signal gains, Paras. [0017]-0019]).”
Regarding claim 7, Gan discloses,  
“wherein the processor is further configured to determine transmit gain power adjustments (a directional high-gain tracking antenna may be used, e.g., similar to a directional high-gain tracking antenna used in wideband, high-throughput communications. A directional high-gain tracking antenna may especially be useful in the microwave and millimeter wave range for high throughput, high altitude, long endurance (HALE) UAV and satellite communication systems, Paras. [0022]-[0025]).”
Regarding claim 8, Gan discloses,  
“wherein the processor is further configured to determine at least one of a peak gain direction, a beam-width, a side lobe level, a side lobe direction, a beam null, a null direction, a grating lobe, and a grating lobe direction for use as a beamformed spatial orientation parameter  (Electrical beamforming is another technique that can be used to change the angle and path gain of an antenna system by using an antenna array and adjusting the gain or phase of each element such that the beam, or the maximum gain direction, of the antenna array points in a desired direction. The angle through which such a beam can be moved to track the transmitter, e.g., the aerial vehicle 102, may be limited to the number of antenna elements in the array, Paras. [0022]-[0025]).”
 	Regarding claim 9, Gan discloses, 
 	A method for wireless communication for use by a network node (Ground Station 106; Fig. 1), the method comprising: 
“determining beam-specific gain adjustments for use with a plurality of wireless communication beams (A module 306 may store look-up tables (LUTs) that contain information about mechanical tracking angles as a function of the link angle at which the antenna beam should be pointing. Using the LUTs, the module 306 may provide a nominal signal for steering the antenna subsystem via a one-dimensional mechanical movement module 312, Paras. [0031]-[0032]), wherein the wireless communication beams have one or more different beamformed spatial orientation parameters (Electrical beamforming is another technique that can be used to change the angle and path gain of an antenna system by using an antenna array and adjusting the gain or phase of each element such that the beam, or the maximum gain direction, of the antenna array points in a desired direction. The angle through which such a beam can be moved to track the transmitter, e.g., the aerial vehicle 102, may be limited to the number of antenna elements in the array, Para. [0022]); and applying the beam-specific gain adjustments to wireless communications with an access terminal (an effective correction of 3 degrees may be obtained by rotating the antenna subsystem by 2 degrees and by rotating the electrical beamforming by an additional 1 degree. The mechanical movement that is obtained may be combined with the output of the module 322 (in combiner 314) to obtain an electrical switch to a subsection array or electrical correction to be applied to electrical beamforming in the relative electrical tracking, beamforming and corrections module 330. The output of the module 330 results in a beamforming (e.g., main aperture direction 326) of an antenna subsystem 328).”
Regarding claim 12, Gan discloses,  
“wherein the beam-specific gain adjustments are applied to transmission of a beamformed downlink wireless communication signal from the network node to the access terminal (the ground station 106 is able to perform real time communication with the aerial vehicle 102, even when the aerial vehicle is changing its position, e.g., as indicated by its aerial flight path 110. For a communication link, the antennas 108 and 104 may be operating with their respective apertures and certain signal gains, Paras. [0017]-0019]).”
Regarding claim 15, Gan discloses,  
“ wherein the beam-specific gain adjustments comprise transmit gain power adjustments (a directional high-gain tracking antenna may be used, e.g., similar to a directional high-gain tracking antenna used in wideband, high-throughput communications. A directional high-gain tracking antenna may especially be useful in the microwave and millimeter wave range for high throughput, high altitude, long endurance (HALE) UAV and satellite communication systems, Paras. [0022]-[0025]).”
Regarding claim 16, Gan discloses,  
“wherein the beamformed spatial orientation parameters comprise at least one of a peak gain direction, a beam-width, a side lobe level, a side lobe direction, a beam null, a null direction, a grating lobe and a grating lobe direction (Electrical beamforming is another technique that can be used to change the angle and path gain of an antenna system by using an antenna array and adjusting the gain or phase of each element such that the beam, or the maximum gain direction, of the antenna array points in a desired direction. The angle through which such a beam can be moved to track the transmitter, e.g., the aerial vehicle 102, may be limited to the number of antenna elements in the array, Paras. [0022]-[0025]).”
 	Regarding claim 17, Gan discloses, 
 	An access terminal (Aerial Vehicle 102), comprising: 
 	“a transceiver (transceiver apparatus 200 in Fig. 2; transceiver 200 can be part of ground station 106, Para. [0026])”; 
 	“a memory (memory 1010; Fig. 1)”; and 
 	“a processor communicatively coupled to the transceiver and the memory (a radio frequency receiver apparatus includes an antenna system comprising one or more antennas movable along one direction, a memory for storing instructions, and a processor that reads the instructions from the memory and implements a method of adaptive antenna tracking and beamforming, Para. [0063])” and configured to: 
 	“receive beam-specific gain adjustments from a network node for use with a plurality of wireless communication beams (an effective correction of 3 degrees may be obtained by rotating the antenna subsystem by 2 degrees and by rotating the electrical beamforming by an additional 1 degree. The mechanical movement that is obtained may be combined with the output of the module 322 (in combiner 314) to obtain an electrical switch to a subsection array or electrical correction to be applied to electrical beamforming in the relative electrical tracking, beamforming and corrections module 330. The output of the module 330 results in a beamforming (e.g., main aperture direction 326) of an antenna subsystem 328), wherein the wireless communication beams have one or more different beamformed spatial orientation parameters (Electrical beamforming is another technique that can be used to change the angle and path gain of an antenna system by using an antenna array and adjusting the gain or phase of each element such that the beam, or the maximum gain direction, of the antenna array points in a desired direction. The angle through which such a beam can be moved to track the transmitter, e.g., the aerial vehicle 102, may be limited to the number of antenna elements in the array, Para. [0022]); and apply the beam-specific gain adjustments to wireless communications with the network node (At block 708, the method 700 may analyze the received signal transmissions to generate a feedback signal for the antenna steering subsystem and the electrical beamforming operation. In method 700, the electro-mechanical steering is performed using the feedback signal. In some embodiments, the feedback signal generation may be performed as described with respect to FIG. 2 and FIG. 3).”
	Regarding claim 18, Gan discloses, 
	“wherein the processor is further configured to: receive beamformed downlink wireless communication signals from the network node (an effective correction of 3 degrees may be obtained by rotating the antenna subsystem by 2 degrees and by rotating the electrical beamforming by an additional 1 degree. The mechanical movement that is obtained may be combined with the output of the module 322 (in combiner 314) to obtain an electrical switch to a subsection array or electrical correction to be applied to electrical beamforming in the relative electrical tracking, beamforming and corrections module 330. The output of the module 330 results in a beamforming (e.g., main aperture direction 326) of an antenna subsystem 328); and apply the beam-specific gain adjustments to the beamformed downlink wireless communication signals (The module 322 may thus continually monitor quality of received signals, e.g., by comparing a reference signal, whose “as transmitted” phase and magnitude are known a priori (“expected signal”), with the actual received signal. When the received signal deviates from the expected signal, the module 322 may generate a feedback signal to modify the mechanical position of the antenna subsystem 328 and another feedback signal to adjust the beam pattern, e.g., phase and gain of the antenna array. Because the relative movement between an aerial vehicle and a ground station is generally expected to be smooth and continuous, Paras. [0032]-[0035]).”
	Regarding claim 19, Gan discloses, 
	“ wherein the processor is further configured to transmit beamformed uplink signals to the network node while applying the beam-specific gain adjustments to the beamformed uplink signals (The module 322 may thus continually monitor quality of received signals, e.g., by comparing a reference signal, whose “as transmitted” phase and magnitude are known a priori (“expected signal”), with the actual received signal. When the received signal deviates from the expected signal, the module 322 may generate a feedback signal to modify the mechanical position of the antenna subsystem 328 and another feedback signal to adjust the beam pattern, e.g., phase and gain of the antenna array. Because the relative movement between an aerial vehicle and a ground station is generally expected to be smooth and continuous, Paras. [0032]-[0035]).”
Regarding claim 24, Gan discloses,  
“wherein the processor is further configured to determine at least one of a peak gain direction, a beam-width, a side lobe level, a side lobe direction, a beam null, a null direction, a grating lobe, and a grating lobe direction for use as a beamformed spatial orientation parameter  (Electrical beamforming is another technique that can be used to change the angle and path gain of an antenna system by using an antenna array and adjusting the gain or phase of each element such that the beam, or the maximum gain direction, of the antenna array points in a desired direction. The angle through which such a beam can be moved to track the transmitter, e.g., the aerial vehicle 102, may be limited to the number of antenna elements in the array, Paras. [0022]-[0025]).”
 	Regarding claim 25, Gan discloses, 
 	A method for wireless communication for use by an access terminal (Aerial Vehicle 102), the method comprising: 
 	“receiving beam-specific gain adjustments from a network node for use with a plurality of wireless communication beams (an effective correction of 3 degrees may be obtained by rotating the antenna subsystem by 2 degrees and by rotating the electrical beamforming by an additional 1 degree. The mechanical movement that is obtained may be combined with the output of the module 322 (in combiner 314) to obtain an electrical switch to a subsection array or electrical correction to be applied to electrical beamforming in the relative electrical tracking, beamforming and corrections module 330. The output of the module 330 results in a beamforming (e.g., main aperture direction 326) of an antenna subsystem 328), wherein the wireless communication beams have one or more different beamformed spatial orientation parameters Electrical beamforming is another technique that can be used to change the angle and path gain of an antenna system by using an antenna array and adjusting the gain or phase of each element such that the beam, or the maximum gain direction, of the antenna array points in a desired direction. The angle through which such a beam can be moved to track the transmitter, e.g., the aerial vehicle 102, may be limited to the number of antenna elements in the array, Para. [0022]); and applying the beam-specific gain adjustments to wireless communications with the network node (At block 708, the method 700 may analyze the received signal transmissions to generate a feedback signal for the antenna steering subsystem and the electrical beamforming operation. In method 700, the electro-mechanical steering is performed using the feedback signal. In some embodiments, the feedback signal generation may be performed as described with respect to FIG. 2 and FIG. 3).”
	Regarding claim 26, Gan discloses, 
	“receiving beamformed downlink wireless communication signals from the network node (an effective correction of 3 degrees may be obtained by rotating the antenna subsystem by 2 degrees and by rotating the electrical beamforming by an additional 1 degree. The mechanical movement that is obtained may be combined with the output of the module 322 (in combiner 314) to obtain an electrical switch to a subsection array or electrical correction to be applied to electrical beamforming in the relative electrical tracking, beamforming and corrections module 330. The output of the module 330 results in a beamforming (e.g., main aperture direction 326) of an antenna subsystem 328); and applying the beam-specific gain adjustments to the beamformed downlink wireless communication signals (The module 322 may thus continually monitor quality of received signals, e.g., by comparing a reference signal, whose “as transmitted” phase and magnitude are known a priori (“expected signal”), with the actual received signal. When the received signal deviates from the expected signal, the module 322 may generate a feedback signal to modify the mechanical position of the antenna subsystem 328 and another feedback signal to adjust the beam pattern, e.g., phase and gain of the antenna array. Because the relative movement between an aerial vehicle and a ground station is generally expected to be smooth and continuous, Paras. [0032]-[0035]).”
	Regarding claim 27, Gan discloses, 
	“wherein the beam-specific gain adjustments are applied to beamformed uplink wireless communication signals transmitted to the network node (The module 322 may thus continually monitor quality of received signals, e.g., by comparing a reference signal, whose “as transmitted” phase and magnitude are known a priori (“expected signal”), with the actual received signal. When the received signal deviates from the expected signal, the module 322 may generate a feedback signal to modify the mechanical position of the antenna subsystem 328 and another feedback signal to adjust the beam pattern, e.g., phase and gain of the antenna array. Because the relative movement between an aerial vehicle and a ground station is generally expected to be smooth and continuous, Paras. [0032]-[0035]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gan, and further in view of Hajimiri et al. (US 20200204244, hereinafter “Haji”).
Regarding claim 2, Gan discloses everything claimed as applied above (see claim 1), however Gan does not disclose, “wherein the processor is further configured to determine particular beam-specific gain adjustments that reduce a beam squinting error of downlink wireless communication signals to below a threshold amount.”
In the same field of endeavor, Haji discloses,  “wherein the processor is further configured to determine particular beam-specific gain adjustments that reduce a beam squinting error of (As can be appreciated with reference to FIG. 5, use of time delay beamforming by spatial redistributors 500 in accordance with various embodiments of the invention can significantly reduce and/or eliminate squinting errors in wideband signals, Paras. [0123]-[0126]) downlink wireless communication signals to below a threshold amount (The spatial redistributor 500 shown in FIG. 5 is capable of performing receive beamforming 502 and transmit beamforming through application of time and phase modifications using a single antenna array. As noted above, use of time delay beamforming enables accurate beam steering at the carrier frequency 504 and with respect to the wideband modulated data signal 506. As a result, spatial redistributors that utilize time delay beamforming typically achieve greater signal-to-noise ratio (SNR) at a receiver than can be achieved through phase control alone, Paras. [0123]-[0126]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gan by specifically providing wherein the processor is further configured to determine particular beam-specific gain adjustments that reduce a beam squinting error of downlink wireless communication signals to below a threshold amount, as taught by Haji for the purpose of  achieving  coherent modulated data redistribution without additional dispersion due to the array operation by utilizing adjustable time delays within each channel of a spatial redistributor [0012]. 
Regarding claim 10, Gan discloses everything claimed as applied above (see claim 9), however Gan does not disclose, “wherein determining the beam-specific gain adjustments comprises determining particular beam-specific gain adjustments that reduce a beam squinting error of downlink wireless communication signals below a threshold amount.”
In the same field of endeavor, Gan discloses,  “determining particular beam-specific gain adjustments that reduce a beam squinting error of (As can be appreciated with reference to FIG. 5, use of time delay beamforming by spatial redistributors 500 in accordance with various embodiments of the invention can significantly reduce and/or eliminate squinting errors in wideband signals, Paras. [0123]-[0126]) downlink wireless communication signals to below a threshold amount (The spatial redistributor 500 shown in FIG. 5 is capable of performing receive beamforming 502 and transmit beamforming through application of time and phase modifications using a single antenna array. As noted above, use of time delay beamforming enables accurate beam steering at the carrier frequency 504 and with respect to the wideband modulated data signal 506. As a result, spatial redistributors that utilize time delay beamforming typically achieve greater signal-to-noise ratio (SNR) at a receiver than can be achieved through phase control alone, Paras. [0123]-[0126]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gan by specifically providing wherein determining the beam-specific gain adjustments comprises determining particular beam-specific gain adjustments that reduce a beam squinting error of downlink wireless communication signals below a threshold amount, as taught by Haji for the purpose of  achieving  coherent modulated data redistribution without additional dispersion due to the array operation by utilizing adjustable time delays within each channel of a spatial redistributor [0012]. 
 
 	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gan, and further in view of Wigren et al. (US 20220103213, hereinafter “Wigren”).
Regarding claim 3, Gan discloses everything claimed as applied above (see claim 1), however Gan does not disclose,  “wherein the processor is further configured to select a set of predetermined beam-specific gain adjustments based on one or more of: a carrier frequency; a bandwidth; a number of beams specified within a synchronization signal block (SSB) burst set; a number of beams specified within a channel state information reference signal (CSI-RS)/sounding reference signal (SRS) resource set; an intended coverage area of the network node; a phase shift resolution of phase shifters at the network node; an amplitude resolution of gain control associated with antenna elements at the network node; an array size of an antenna array of the network node; and a geometry of the antenna array of the network node.”
 In the same field of endeavor, Wigren discloses, “wherein the processor is further configured to select a set of predetermined beam-specific gain adjustments based on one or more of: a carrier frequency; a bandwidth; a number of beams specified within a synchronization signal block (SSB) burst set; a number of beams specified within a channel state information reference signal (CSI-RS)/sounding reference signal (SRS) resource set; an intended coverage area of the network node; a phase shift resolution of phase shifters at the network node; an amplitude resolution of gain control associated with antenna elements at the network node; an array size of an antenna array of the network node; and a geometry of the antenna array of the network node (the disclosure provides [0017] i) The calculation of gain reduced beams, in one embodiment based on the existing standardized beam gain basis defined via codebooks in the base band beam forming computations, to vary and restrict the maximum gain of the antenna array, thereby creating an adjustment mechanism that varies the maximum beam gain that can be generated by the antenna array. [0018] ii) The use of tabulated gain reduced beams, for a grid of beams, codebook-based beamforming scheme, where channel state information reference signals (CSI-RS) transmissions in the DL, and beamformed data transmission in the DL, are both based on said gain reduced beams. [0019] iii) The use of the so-obtained beam gain adjustment in the digital base band sub system and the radio subsystem of a base station, or entirely located in the radio subsystem of the base station, Paras. [0016]-[0019]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gan by specifically providing wherein the processor is further configured to select a set of predetermined beam-specific gain adjustments based on one or more of: a carrier frequency; a bandwidth; a number of beams specified within a synchronization signal block (SSB) burst set; a number of beams specified within a channel state information reference signal (CSI-RS)/sounding reference signal (SRS) resource set; an intended coverage area of the network node; a phase shift resolution of phase shifters at the network node; an amplitude resolution of gain control associated with antenna elements at the network node; an array size of an antenna array of the network node; and a geometry of the antenna array of the network node, as taught by Wigren for the purpose of providing mechanism and procedure in a radio base station with an MS system, thereby limiting the momentary beam gain when applying GOB to be below a pre-determined limit ([00202]).
Regarding claim 11, Gan discloses everything claimed as applied above (see claim 9), however Gan does not disclose,  “wherein determining the beam-specific gain adjustments comprises selecting a set of predetermined beam-specific gain adjustments based on one or more of: a carrier frequency; a bandwidth; a number of beams specified within a synchronization signal block (SSB) burst set; a number of beams specified within a channel state information reference signal (CSI-RS)/sounding reference signal (SRS) resource set; an intended coverage area of the network node; a phase shift resolution of phase shifters at the network node; an amplitude resolution of gain control associated with antenna elements at the network node; an array size of an antenna array of the network node; and a geometry of the antenna array of the network node.”
 In the same field of endeavor, Wigren discloses, “wherein determining the beam-specific gain adjustments comprises selecting a set of predetermined beam-specific gain adjustments based on one or more of: a carrier frequency; a bandwidth; a number of beams specified within a synchronization signal block (SSB) burst set; a number of beams specified within a channel state information reference signal (CSI-RS)/sounding reference signal (SRS) resource set; an intended coverage area of the network node; a phase shift resolution of phase shifters at the network node; an amplitude resolution of gain control associated with antenna elements at the network node; an array size of an antenna array of the network node; and a geometry of the antenna array of the network node (the disclosure provides [0017] i) The calculation of gain reduced beams, in one embodiment based on the existing standardized beam gain basis defined via codebooks in the base band beam forming computations, to vary and restrict the maximum gain of the antenna array, thereby creating an adjustment mechanism that varies the maximum beam gain that can be generated by the antenna array. [0018] ii) The use of tabulated gain reduced beams, for a grid of beams, codebook-based beamforming scheme, where channel state information reference signals (CSI-RS) transmissions in the DL, and beamformed data transmission in the DL, are both based on said gain reduced beams. [0019] iii) The use of the so-obtained beam gain adjustment in the digital base band sub system and the radio subsystem of a base station, or entirely located in the radio subsystem of the base station, Paras. [0016]-[0019]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gan by specifically providing wherein determining the beam-specific gain adjustments comprises selecting a set of predetermined beam-specific gain adjustments based on one or more of: a carrier frequency; a bandwidth; a number of beams specified within a synchronization signal block (SSB) burst set; a number of beams specified within a channel state information reference signal (CSI-RS)/sounding reference signal (SRS) resource set; an intended coverage area of the network node; a phase shift resolution of phase shifters at the network node; an amplitude resolution of gain control associated with antenna elements at the network node; an array size of an antenna array of the network node; and a geometry of the antenna array of the network node, as taught by Wigren for the purpose of providing mechanism and procedure in a radio base station with an MS system, thereby limiting the momentary beam gain when applying GOB to be below a pre-determined limit ([00202]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gan, and further in view of Sang et al. (US 20180199328, hereinafter “Sang”).
Regarding claim 6, Gan discloses everything claimed as applied above (see claim 1), however Gan does not disclose, “wherein the processor is further configured to perform a hierarchical beam management procedure to determine the plurality of wireless communication beams and to apply the beam-specific gain adjustments during at least one stage of the hierarchical beam management procedure.”
In the same field of endeavor, Sang discloses, “wherein the processor is further configured to perform a hierarchical beam management procedure to determine the plurality of wireless communication beams and to apply the beam-specific gain adjustments during at least one stage of the hierarchical beam management procedure (The scenarios shown in FIG. 4 involve beam management, mobility, or both beam management and mobility, depending on how the multiple links of the UE dynamically change (e.g., with the same or different TRPs or cells) as the UE moves to different positions, Paras. [0029]-[0031] and FIG. 5 is a graphical illustration of the hierarchical beam/mobility management scenarios of FIG. 4 according to an example embodiment).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gan by specifically providing  wherein the processor is further configured to perform a hierarchical beam management procedure to determine the plurality of wireless communication beams and to apply the beam-specific gain adjustments during at least one stage of the hierarchical beam management procedure, as taught by Snag for the purpose of providing a hybrid mobility and radio resource management (RRM) mechanisms for beamforming cellular and other beamforming wireless systems ([0002]).
Regarding claim 14, Gan discloses everything claimed as applied above (see claim 9), however Gan does not disclose, “performing a hierarchical beam management procedure to determine the plurality of wireless communication beams of the network node and wherein the beam-specific gain adjustments are applied during at least one stage of the hierarchical beam management procedure.”
In the same field of endeavor, Sang discloses, “performing a hierarchical beam management procedure to determine the plurality of wireless communication beams of the network node and wherein the beam-specific gain adjustments are applied during at least one stage of the hierarchical beam management procedure (The scenarios shown in FIG. 4 involve beam management, mobility, or both beam management and mobility, depending on how the multiple links of the UE dynamically change (e.g., with the same or different TRPs or cells) as the UE moves to different positions, Paras. [0029]-[0031] and FIG. 5 is a graphical illustration of the hierarchical beam/mobility management scenarios of FIG. 4 according to an example embodiment).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gan by specifically providing  performing a hierarchical beam management procedure to determine the plurality of wireless communication beams of the network node and wherein the beam-specific gain adjustments are applied during at least one stage of the hierarchical beam management procedure, as taught by Snag for the purpose of providing a hybrid mobility and radio resource management (RRM) mechanisms for beamforming cellular and other beamforming wireless systems ([0002]).

Claims 20-23 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gan, and further in view of Xi et al. (US 20190222279, hereinafter “Xi”).
Regarding claim 20, Gan discloses everything claimed as applied above (see claim 19), however Gan does not disclose, “wherein the processor is further configured to: determine additional beam-specific gain adjustments for use with the plurality of wireless communication beams; and apply the additional beam-specific gain adjustments to beamformed uplink wireless communication signals for transmission to the network node.”
In the same field of endeavor, Xi discloses,  “wherein the processor is further configured to: determine additional beam-specific gain adjustments for use with the plurality of wireless communication beams; and apply the additional beam-specific gain adjustments to beamformed uplink wireless communication signals for transmission to the network node (Beam width adaption and/or switching implementations may be implemented by both an eNodeB and a WTRU or by one of eNodeB and a WTRU. Beam width adaption and/or switching implementations may be based on other events and/or criteria than blockage, such as link maintenance for due to WTRU movement moment and/or rotation. Other events and/or criteria are contemplated for initiation of beam width adaption and/or switching implementations, Figs. 7-8 and Paras. [0170]-[0188]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gan by specifically providing  wherein the processor is further configured to: determine additional beam-specific gain adjustments for use with the plurality of wireless communication beams; and apply the additional beam-specific gain adjustments to beamformed uplink wireless communication signals for transmission to the network node, as taught by Xi for the purpose of facilitating  management of multiple Tx and/or Rx beam pairs or beam pair links for a WTRU and  Information from a carrier different than that in which a TRP and/or a WTRU may be configured may be used in beam management (Para. [0100]). 
Regarding claim 21, the combination of Gan and Xi discloses everything claimed as applied above (see claim 20), in addition Xi discloses, “wherein the processor is further configured to perform a hierarchical beam management procedure to determine the plurality of wireless communication beams (FIG. 11 illustrates exemplary message flow 1100 that may represent an exchange of messages between an eNodeB and a WTRU, such as example eNodeB 1110 and example WTRU 1120 of FIG. 11, respectively. Exemplary message flow 1100 may represent an exchange of messages that may facilitate beam direction switching and/or beam width switching, where such an exchange of messages may be initiated by an eNodeB (e.g., eNodeB 1110).) and to apply the additional beam-specific gain adjustments during at least one stage of the hierarchical beam management procedure (Beam width adaption and/or switching implementations may be implemented by both an eNodeB and a WTRU or by one of eNodeB and a WTRU. Beam width adaption and/or switching implementations may be based on other events and/or criteria than blockage, such as link maintenance for due to WTRU movement moment and/or rotation. Other events and/or criteria are contemplated for initiation of beam width adaption and/or switching implementations, Figs. 7-8 and Paras. [0170]-[0188]).”
Regarding claim 22, Gan discloses everything claimed as applied above (see claim 17), however Gan does not disclose, “wherein the processor is further configured to apply the beam-specific gain adjustments to one or more of: a reference signal received power (RSRP) value; and a reference signal received quality (RSRQ) value obtained during a synchronization signal block (SSB) detection procedure.”
In the same field of endeavor, Xi discloses,  “wherein the processor is further configured to apply the beam-specific gain adjustments to one or more of: a reference signal received power (RSRP) value; and a reference signal received quality (RSRQ) value obtained during a synchronization signal block (SSB) detection procedure (A beam direction switching process may be triggered by an event. Such an event may be pre-defined and/or specified. Such an event may include determining that a signal-to-interference-plus-noise ratio (SINR), a received signal strength indicator (RSSI), a reference signals received power (RSRP), a reference signal received quality (RSRQ), and/or a CQI of a serving beam pair link may be equal to or below a pre-defined and/or configured threshold, Paras. [0174]-[0176]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gan by specifically providing  wherein the processor is further configured to apply the beam-specific gain adjustments to one or more of: a reference signal received power (RSRP) value; and a reference signal received quality (RSRQ) value obtained during a synchronization signal block (SSB) detection procedure, as taught by Xi for the purpose of facilitating  management of multiple Tx and/or Rx beam pairs or beam pair links for a WTRU and  Information from a carrier different than that in which a TRP and/or a WTRU may be configured may be used in beam management (Para. [0100]). 
Regarding claim 23, Gan discloses everything claimed as applied above (see claim 17), however Gan does not disclose, “wherein each of the plurality of wireless communication beams corresponds to one or more of a different channel state information reference signal (CSI-RS) and a different sounding reference signal (SRS) indicator.”
In the same field of endeavor, Xi discloses,  “wherein each of the plurality of wireless communication beams corresponds to one or more of a different channel state information reference signal (CSI-RS) and a different sounding reference signal (SRS) indicator (a TRP may transmit a beamformed reference signal (e.g., a CSI-RS) for MBM and/or DBM and/or MCM and/or DCM beam pair identification (e.g., for preferred beam pair identification and/or optimal beam pair identification). At block 1810, configuration of CSI-RS resource setting, CSI-RS resource set, CSI-RS resource, antenna ports, and/or time-domain behavior may be performed, Paras. [0277]-[0281]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gan by specifically providing  wherein each of the plurality of wireless communication beams corresponds to one or more of a different channel state information reference signal (CSI-RS) and a different sounding reference signal (SRS) indicator, as taught by Xi for the purpose of facilitating  management of multiple Tx and/or Rx beam pairs or beam pair links for a WTRU and  Information from a carrier different than that in which a TRP and/or a WTRU may be configured may be used in beam management (Para. [0100]). 
Regarding claim 28, Gan discloses everything claimed as applied above (see claim 27), however Gan does not disclose, “determining additional beam-specific gain adjustments for use with the plurality of wireless communication beams; and applying the additional beam-specific gain adjustments to beamformed uplink wireless communication signals for transmission to the network node.”
In the same field of endeavor, Xi discloses,  “determining additional beam-specific gain adjustments for use with the plurality of wireless communication beams; and applying the additional beam-specific gain adjustments to beamformed uplink wireless communication signals for transmission to the network node (Beam width adaption and/or switching implementations may be implemented by both an eNodeB and a WTRU or by one of eNodeB and a WTRU. Beam width adaption and/or switching implementations may be based on other events and/or criteria than blockage, such as link maintenance for due to WTRU movement moment and/or rotation. Other events and/or criteria are contemplated for initiation of beam width adaption and/or switching implementations, Figs. 7-8 and Paras. [0170]-[0188]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gan by specifically providing  determining additional beam-specific gain adjustments for use with the plurality of wireless communication beams; and applying the additional beam-specific gain adjustments to beamformed uplink wireless communication signals for transmission to the network node, as taught by Xi for the purpose of facilitating  management of multiple Tx and/or Rx beam pairs or beam pair links for a WTRU and  Information from a carrier different than that in which a TRP and/or a WTRU may be configured may be used in beam management (Para. [0100]). 
Regarding claim 29, the combination of Gan and Xi discloses everything claimed as applied above (see claim 28), in addition Xi discloses, “performing a hierarchical beam management procedure to determine the plurality of wireless communication beams (FIG. 11 illustrates exemplary message flow 1100 that may represent an exchange of messages between an eNodeB and a WTRU, such as example eNodeB 1110 and example WTRU 1120 of FIG. 11, respectively. Exemplary message flow 1100 may represent an exchange of messages that may facilitate beam direction switching and/or beam width switching, where such an exchange of messages may be initiated by an eNodeB (e.g., eNodeB 1110).) and applying the additional beam-specific gain adjustments during at least one stage of the hierarchical beam management procedure (Beam width adaption and/or switching implementations may be implemented by both an eNodeB and a WTRU or by one of eNodeB and a WTRU. Beam width adaption and/or switching implementations may be based on other events and/or criteria than blockage, such as link maintenance for due to WTRU movement moment and/or rotation. Other events and/or criteria are contemplated for initiation of beam width adaption and/or switching implementations, Figs. 7-8 and Paras. [0170]-[0188]).”
Regarding claim 30, Gan discloses everything claimed as applied above (see claim 125), however Gan does not disclose, “wherein the beam-specific gain adjustments are applied to one or more of: a reference signal received power (RSRP) value; and a reference signal received quality (RSRQ) value obtained during a synchronization signal block (SSB) detection procedure.”
In the same field of endeavor, Xi discloses,  “wherein the beam-specific gain adjustments are applied to one or more of: a reference signal received power (RSRP) value; and a reference signal received quality (RSRQ) value obtained during a synchronization signal block (SSB) detection procedure (A beam direction switching process may be triggered by an event. Such an event may be pre-defined and/or specified. Such an event may include determining that a signal-to-interference-plus-noise ratio (SINR), a received signal strength indicator (RSSI), a reference signals received power (RSRP), a reference signal received quality (RSRQ), and/or a CQI of a serving beam pair link may be equal to or below a pre-defined and/or configured threshold, Paras. [0174]-[0176]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Gan by specifically providing  wherein the beam-specific gain adjustments are applied to one or more of: a reference signal received power (RSRP) value; and a reference signal received quality (RSRQ) value obtained during a synchronization signal block (SSB) detection procedure, as taught by Xi for the purpose of facilitating  management of multiple Tx and/or Rx beam pairs or beam pair links for a WTRU and  Information from a carrier different than that in which a TRP and/or a WTRU may be configured may be used in beam management (Para. [0100]). 


Allowable Subject Matter
Claims 5 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, The following is a statement of reasons for the indication of allowable subject matter:  	The closest prior art, Gan, does not teach or suggest the following novel features:
“the network node comprising wherein the processor is further configured to: store a first portion of the beam-specific gain adjustments in the memory; transmit a second portion of the beam-specific gain adjustments to the access terminal for storage within a memory of the access terminal; and transmit a beamformed downlink wireless communication signal to the access terminal while applying the first portion of the beam-specific gain adjustments to enable the access terminal to apply the second portion of the beam-specific gain adjustments during reception of the beamformed downlink wireless communication signal from the network node”, in combination with the other limitation of claim 1.
Regarding claim 13, The following is a statement of reasons for the indication of allowable subject matter:  	The closest prior art, Gan, does not teach or suggest the following novel features:
“The method  comprising storing a first portion of the beam-specific gain adjustments in a memory of the network node, and wherein applying the beam-specific gain adjustments to the wireless communications with the access terminal comprises: transmitting a second portion of the beam-specific gain adjustments to the access terminal for storage within a memory of the access terminal; and transmitting a beamformed downlink wireless communication signal to the access terminal while applying the first portion of the beam-specific gain adjustments to enable the access terminal to apply the second portion of the beam-specific gain adjustments during reception of the beamformed downlink wireless communication signal from the network node”, in combination with the other limitation of claim 9.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20200059867: The disclosed method and an apparatus are directed to determine an uplink transmission power in New Radio (NR) systems by a wireless transmit/receive unit (WTRU) for transmitting at least one physical uplink shared channel (PUSCH), using multiple beams toward multiple Tx/Rx points (TRPs). The method includes determining common parameters that are common to the multiple beams. The method also includes determining beam-specific parameters like a configurable fractional power compensation factor for each beam, and a configurable maximum transmit power level for each beam, which are determined dynamically or semi-statically based on deployment, WTRU mobility, or interference level.
	US 20190356438: According to one embodiment of the present specification, a method for determining a beam to be used by a terminal for communication in an mmWave communication system can be provided. Here, the method for determining a beam to be used by a terminal for communication may comprise the steps of: receiving a CSI-RS from a base station; reporting a preferred primary beam to the base station on the basis of the received CSI-RS; receiving secondary beam information from the base station on the basis of the preferred primary beam; reporting a preferred secondary beam from among the secondary beam information to the base station; and receiving a setting of a CSI-RS resource from the base station on the basis of the preferred secondary beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641